Case 3:18-cv-00156-NJR Document 177 Filed 10/22/19 Page 1 of 3 Page ID #1980




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS

  JANIAH MONROE, MARILYN                         )
  MELENDEZ, LYDIA HELÉNA VISION,                 )
  SORA KUYKENDALL, and SASHA                     )
  REED,                                          )
                                                 )
                 Plaintiffs,                     )
                                                       Civil No. 3:18-cv-00156-NJR-MAB
                                                 )
  v.                                             )
                                                 )
  ROB JEFFREYS, STEVE MEEKS, and                 )
  MELVIN HINTON,                                 )
                                                 )
                 Defendants.                     )

 DECLARATION OF JANIAH MONROE IN SUPPORT OF PLAINTIFFS’ SECOND
 MOTION FOR LEAVE TO SUPPLEMENT PRELIMINARY INJUNCTION RECORD

       I, Janiah Monroe, hereby state:

       1.      On Sunday, October 6, 2019, I attempted suicide by cutting my left wrist and the

artery in my upper left arm.

       2.      At the time I made this suicide attempt, I was in isolation in the Logan healthcare

unit, where I have contact with staff but no other social contact. I have not had social contact with

other prisoners since August.

       3.      Instead of sending me to the local hospital in Lincoln, Illinois, for treatment of my

injuries, Logan staff sent me to a hospital in Springfield for treatment. I was told that this was

because of the seriousness of my injuries.

       4.      I was returned to Logan on October 7, where I was again placed in isolation in the

healthcare unit, where I remain today.
Case 3:18-cv-00156-NJR Document 177 Filed 10/22/19 Page 2 of 3 Page ID #1981




Pursuant to 28 U.S.C. § 1746, I declare that the foregoing is true and correct.



Dated October 22, 2019                               /s/ Janiah Monroe
                                                     Janiah Monroe




                                                 2
Case 3:18-cv-00156-NJR Document 177 Filed 10/22/19 Page 3 of 3 Page ID #1982




                                CERTIFICATE OF SERVICE


       I certify that on October 22, 2019, I electronically filed the foregoing document with the

Clerk of this Court by using the CM/ECF system, which will accomplish service through the

Notice of Electronic Filing for parties and attorneys who are Filing Users.



                                             /s/ Jordan M. Heinz
                                             Jordan M. Heinz
